
	
		III
		112th CONGRESS
		2d Session
		S. RES. 392
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Brown of
			 Massachusetts (for himself, Mrs.
			 Feinstein, and Mr. Kirk)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Urging the Republic of Turkey to safeguard
		  its Christian heritage and to return confiscated church
		  properties.
	
	
		That it is the sense of the Senate that the
			 Secretary of State, in all official contacts with officials and representatives
			 of the Government of Turkey, should emphasize that the Government of Turkey
			 should—
			(1)end all forms of religious
			 discrimination;
			(2)allow the rightful church and lay owners of
			 Christian church properties, without hindrance or restriction, to organize and
			 administer prayer services, religious education, clerical training,
			 appointments, and succession, religious community gatherings, social services,
			 including ministry to the needs of the poor and infirm, and other religious
			 activities;
			(3)return to their rightful owners all
			 Christian churches and other places of worship, monasteries, schools,
			 hospitals, monuments, relics, holy sites, and other religious properties,
			 including movable properties, such as artwork, manuscripts, vestments, vessels,
			 and other artifacts; and
			(4)allow the rightful Christian church and lay
			 owners of Christian church properties, without hindrance or restriction, to
			 preserve, reconstruct, and repair, as they see fit, all Christian churches and
			 other places of worship, monasteries, schools, hospitals, monuments, relics,
			 holy sites, and other religious properties within Turkey.
			
